     Case 2:18-cv-01109 Document 56 Filed 11/02/20 Page 1 of 13 PageID #: 346



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


MELISSA DESKINS,

              Plaintiff,

v.                                         Civil Action No. 2:18-cv-01109

SOUTHERN WEST VIRGINIA
COMMUNITY AND TECHNICAL COLLEGE,

              Defendant.


                        MEMORANDUM OPINION AND ORDER


              Pending is the parties’ joint motion to approve

settlement, filed August 27, 2020 (ECF No. 53).


                                 I.    Background


              The named plaintiff, Melissa Deskins, commenced this

action on or about May 29, 2018, in Kanawha County circuit court

to recover unpaid overtime wages from her former employer,

Defendant Southern West Virginia Community and Technical

College, pursuant to the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201 et seq., on behalf of herself and others similarly

situated.      See ECF No. 2–1 at 2–8.       Her complaint alleges that

she and other employees consistently worked in excess of forty

hours per workweek without being compensated on the basis of

one-and-a-half times the regular hourly rate; that these
     Case 2:18-cv-01109 Document 56 Filed 11/02/20 Page 2 of 13 PageID #: 347



excessive hours were not recorded; and that the defendant

knowingly permitted her and others to work these excessive hours

while failing to pay the required overtime rates.              See id. at 6-

7.


              On August 22, 2019, the court conditionally certified

this matter as a collective action, pursuant to 29 U.S.C. §

216(b), with the class “consisting of all non-exempt, full-time

employees who have worked for defendant at any time during the

three years preceding [May 29, 2018].”           ECF No. 13 at 19; see

ECF No. 51.      Thereafter, the court approved the notice of

collective action, which the parties had agreed to, and the

named plaintiff disseminated the notice to eighty potential

class members identified by the defendant.            See ECF No. 13 at

19–20; ECF No. 24; ECF No. 53 at 2.           Only one additional opt-in

plaintiff, Jennifer Alfrey, consented to pursue her claims

through this collective action and agreed to be represented by

the named plaintiff’s counsel.          See ECF No. 25; ECF No. 51.

However, following discovery, Alfrey, along with the parties,

agrees that she has no basis to assert a claim for unpaid

overtime wages and seeks, through the current motion, to dismiss

her claims with prejudice.         See ECF No. 53 at 2 n.1, 8.


              The parties proceeded through roughly seven months of

discovery.      See ECF No. 24; ECF No. 41.        After discovery had



                                        2
  Case 2:18-cv-01109 Document 56 Filed 11/02/20 Page 3 of 13 PageID #: 348



concluded, the parties jointly filed the current motion to

approve settlement.     See ECF No. 53.     By order entered October

23, 2020, the court directed the parties to jointly file their

proposed settlement with the court.        See ECF No. 54.     In a joint

statement responding to that order, the parties explained that

they have not entered into a written agreement regarding

settlement; instead, their joint motion, along with their joint

statement, sets forth the terms of their proposed settlement.

See ECF No. 55 at 1.


           The parties have agreed to settle for a total sum of

$20,000.00, of which $9,000.00 is to be paid for fees and

expenses to the plaintiffs’ counsel.        See ECF No. 53 at 5; ECF

No. 55 at 1, 3.    The named plaintiff would receive the

$11,000.00 balance to compensate her for her claim of unpaid

overtime wages; however, the defendant would temporarily

reactivate her employment (or use some equivalent means) in

order to provide her a check for less than that amount, after

withholdings and taxes are assessed.        See ECF No. 55 at 1–2.

The parties state that the $11,000.00 amount represents a

compromise figure accounting for what the named plaintiff

calculates she is owed in unpaid overtime wages and liquidated

damages and what the parties expect she could reasonably prove




                                     3
    Case 2:18-cv-01109 Document 56 Filed 11/02/20 Page 4 of 13 PageID #: 349



to a jury. 1    See ECF No. 53 at 5; ECF No. 55 at 2-3.          Both the

plaintiffs state they understand that the court’s approval of

the proposed settlement would foreclose their ability to further

pursue claims they raised or could have raised in this action.

See ECF No. 55 at 3–4.


                              II.   Legal Standard


             “The FLSA establishes federal minimum-wage, maximum-

hour, and overtime guarantees that cannot be modified by

contract.”     Genesis HealthCare Corp. v. Symczyk, 569 U.S. 66, 69

(2013).    Doing so would thwart the purpose of the FLSA, which is

“to protect all covered workers from substandard wages and

oppressive working hours, ‘labor conditions that are detrimental

to the maintenance of the minimum standard of living necessary

for health, efficiency, and general well-being of workers.’”

Barrentine v. Arkansas-Best Freight Sys., 450 U.S. 728, 739

(1981) (brackets omitted) (quoting 42 U.S.C. § 202(a)).

Consequently, FLSA claims for back wages can be settled in two

ways, only one of which is relevant here:           “When employees bring




1 Based on information available prior to discovery, the
plaintiffs’ counsel estimated that the maximum amount the named
plaintiff could recover, including back wages, liquidated
damages, and attorney’s fees and costs, was $32,000.00. See ECF
No. 55 at 2. The $20,000.00 settlement amount thus represents
62.5% of the maximum estimated value of the named plaintiff’s
claim.


                                       4
  Case 2:18-cv-01109 Document 56 Filed 11/02/20 Page 5 of 13 PageID #: 350



a private action for back wages under the FLSA, and present to

the district court a proposed settlement, the district court may

enter a stipulated judgment after scrutinizing the settlement

for fairness.”    Lynn’s Food Stores, Inc. v. United States, 679

F.2d 1350, 1352-53 (11th Cir. 1982) (citing Schulte, Inc. v.

Gangi, 328 U.S. 108 (1946); Jarrard v. Se. Shipbuilding Corp.,

163 F.2d 960, 961 (5th Cir. 1947)).


           Because the Fourth Circuit has not yet had occasion to

endorse a standard for approving FLSA settlements, “district

courts in this circuit typically employ the considerations set

forth by the Eleventh Circuit in Lynn’s Food Stores.”           Hackett

v. ADF Rest. Invs., 259 F. Supp. 3d 360, 365 (D. Md. 2016)

(internal quotation marks omitted).        Thus, courts have stated

that:

           The settlement must reflect a fair and reasonable
           resolution of a bona fide dispute over FLSA
           provisions, which includes a finding with regard to
           (1) whether there are FLSA issues actually in dispute,
           (2) the fairness and reasonableness of the settlement
           in light of the relevant factors from [Fed. R. Civ.
           P.] 23, and (3) the reasonableness of the attorneys’
           fees, if included in the agreement.

Duprey v. Scotts Co. LLC, 30 F. Supp. 3d 404, 408 (D. Md. 2014)

(internal quotation marks and brackets omitted); see also Lynn’s

Food Stores, 679 F.2d at 1355.       “These factors are most likely

to be satisfied where there is an ‘assurance of an adversarial

context’ and the employee is ‘represented by an attorney who can


                                     5
     Case 2:18-cv-01109 Document 56 Filed 11/02/20 Page 6 of 13 PageID #: 351



protect [her] rights under the statute.’”            Id. (quoting Lynn’s

Food Stores, 679 F.2d at 1354).


                                 III. Discussion


A.      Bona Fide Dispute


              “In deciding whether a bona fide dispute exists as to

a defendant’s liability under the FLSA, courts examine the

pleadings in the case, along with the representations and

recitals in the proposed settlement . . . .”             Id.


              With respect to the named plaintiff, the FLSA issues

here are actually in dispute.          The named plaintiff claims that

she is owed unpaid overtime wages, liquidated damages, and

interest, and the defendant denies these allegations.              See ECF

No. 2-1 at 5–7; ECF No. 1 at 24.            In the parties’ joint motion,

the named plaintiff maintains that discovery revealed voluminous

evidence of unrecorded overtime hours the defendant permitted

her to work without paying her the required overtime rate, while

the defendant contends that the evidence is insufficient to show

anything more than de minimis after-hours work and that it

compensated the named plaintiff at the required rate for any

overtime hours she recorded.          See ECF No. 53 at 4.


              With respect to the opt-in plaintiff, there are no

FLSA issues in dispute, as all parties agree that discovery


                                        6
     Case 2:18-cv-01109 Document 56 Filed 11/02/20 Page 7 of 13 PageID #: 352



revealed insufficient evidence to support her claim for unpaid

overtime wages.       See id. at 2 n.1, 8; ECF No. 55 at 3.

Therefore, the court agrees with the parties that a dismissal

with prejudice of the opt-in plaintiff’s claims is proper

pursuant to Fed. R. Civ. P. 41(a)(2).


B.      Fairness and Reasonableness


              Next, the court turns to the relevant factors from

Rule 23’s assessment for fairness and reasonableness.              Those

factors include:

              (1) the extent of discovery that has taken place; (2)
              the stage of the proceedings, including the
              complexity, expense and likely duration of the
              litigation; (3) the absence of fraud or collusion in
              the settlement; (4) the experience of counsel who have
              represented the plaintiffs; (5) the probability of
              plaintiffs’ success on the merits and (6) the amount
              of the settlement in relation to the potential
              recovery.

Kirkpatrick v. Cardinal Innovations Healthcare Sols., 352 F.

Supp. 3d 499, 502–03 (M.D.N.C. 2018); accord Patel v. Barot, 15

F. Supp. 3d 648, 656 (E.D. Va. 2014).


              Regarding the first and second factors:          The parties

have had the opportunity to conduct and complete discovery in

this matter.      Because the named plaintiff claims her

uncompensated overtime hours were never recorded, much of the

discovery was aimed at reconstructing her working hours through

second-hand means, such as retrieving and reviewing her e-mail


                                        7
  Case 2:18-cv-01109 Document 56 Filed 11/02/20 Page 8 of 13 PageID #: 353



traffic.   See ECF No. 53 at 5.      The parties agree that this

effort “was a complicated and costly process that yielded

inconclusive results” and “that no amount of additional

discovery is likely to resolve the remaining disputes as to

actual hours worked.”     Id.; see Flinn v. FMC Corp., 528 F.2d

1169, 1173 (4th Cir. 1975) (“While the opinion and

recommendation of experienced counsel is not to be blindly

followed by the trial court, such opinion should be given weight

in evaluating the proposed settlement.” (footnote omitted)).

The parties litigated this matter thoroughly, filing various

motions, arguing conditional-certification and statute-of-

limitations issues, attending and preparing for scheduling and

pretrial conferences, and conducting several depositions.            Given

the volume of evidence produced in discovery, the parties agree

that they would face “difficulty and complexity” in creating an

“after the after-the-fact reconstruction of actual overtime

hours [the named] [p]laintiff may have worked without proper

compensation.”    Id. at 4.    These factors would increase the

duration and expense of litigation, while at the same time, the

parties note, the absence of additional opt-in plaintiffs limits

the potential amount of recovery at issue.


           As to the remaining factors:       There is no evidence or

indication of fraud or collusion.        Neither side has abandoned




                                     8
     Case 2:18-cv-01109 Document 56 Filed 11/02/20 Page 9 of 13 PageID #: 354



its litigation position, and the settlement appears to be the

result of arms-length negotiation.            The plaintiffs’ counsel has

extensive experience in wage and hour litigation, and he

competently pursued this action.            Although both parties maintain

some confidence in their respective positions, they agree that

they would face difficulty in presenting the evidence disclosed

in discovery to a jury and that the costs of additional

litigation are not justified in these circumstances.              Further,

counsel for both parties agree that, given the uncertainties

involved in this case, the settlement amount is “fair and

reasonable” in relation to the potential recovery.              Id. at 4, 6–

8, 14.


              Having considered the relevant factors, the court

finds that the proposed settlement is fair and reasonable.


C.      Attorney’s Fees


              Under the FLSA, a prevailing plaintiff is entitled to

“a reasonable attorney’s fee to be paid by the defendant, and

costs of the action.”        29 U.S.C. § 216(b).      “In calculating an

award of attorney’s fees, a court must first determine a

lodestar figure by multiplying the number of reasonable hours

expended times a reasonable rate.”            See Robinson v. Equifax

Info. Servs., LLC, 560 F.3d 235, 243 (4th Cir. 2009); Randolph

v. Powercomm Constr., Inc., 715 F. App’x 227, 230 (4th Cir.


                                        9
 Case 2:18-cv-01109 Document 56 Filed 11/02/20 Page 10 of 13 PageID #: 355



2017) (applying lodestar method to attorney fees request under

FLSA).   To ascertain a fee’s reasonableness in terms of hours

expended and the rate charged, the Fourth Circuit has applied

the following factors:

           (1) The time and labor expended; (2) the novelty and
           difficulty of the questions raised; (3) the skill
           required to properly perform the legal services
           rendered; (4) the attorney’s opportunity costs in
           pressing the instant litigation; (5) the customary fee
           for like work; (6) the attorney’s expectations at the
           outset of the litigation; (7) the time limitations
           imposed by the client or circumstances; (8) the amount
           in controversy and the results obtained; (9) the
           experience, reputation, and ability of the attorney;
           (10) the undesirability of the case within the legal
           community in which the suit arose; (11) the nature and
           length of the professional relationship between
           attorney and client; and (12) attorneys’ fees awards
           in similar cases.

McAfee v. Boczar, 738 F.3d 81, 88 n.5 (4th Cir. 2013) (quoting

Johnson v. Ga. Highway Express Inc., 488 F.2d 714, 717–19 (5th

Cir. 1974)).   Second, “the court must subtract fees for hours

spent on unsuccessful claims unrelated to successful ones.”            Id.

at 88 (internal quotation marks omitted).         And third, “the court

should award some percentage of the remaining amount, depending

on the degree of success enjoyed by the plaintiff.”          Id.

(internal quotation marks omitted).

           The plaintiffs’ counsel estimates the lodestar figure

to be roughly $33,500.00, see ECF No. 55 at 3, and substantiates

this amount with an itemized invoice detailing the hours worked

at a rate of $350.00 per hour, see ECF No. 55-1.          In light of


                                    10
    Case 2:18-cv-01109 Document 56 Filed 11/02/20 Page 11 of 13 PageID #: 356



the factors set forth above—particularly the time and labor

counsel expended on the case; counsel’s skill, experience,

reputation, and ability; counsel’s customary fee for similar

work, see Mayhew v. Loved Ones In Home Care, LLC, No. 2:17-cv-

03844, 2020 WL 1492542, at *4 (S.D.W. Va. March 26, 2020); the

fee awards in similar cases; and the amount in controversy and

results obtained—the court determines that the figure provided

by counsel is a reasonable estimate of the lodestar amount. 2


             Next, the court must subtract from the lodestar amount

fees for hours spent on unsuccessful claims unrelated to

successful ones.       See McAfee, 738 F.3d at 88.       It is not clear

whether counsel’s fees related to class certification,

notification, and the opt-in plaintiff’s claims should be

subtracted when, as here, no opt-in class member succeeded on a

claim.     After reviewing the plaintiffs’ counsel’s invoice, it

appears that, at most, roughly $9,100.00 in fees and expenses

might be subtracted for hours spent on this work. 3            See ECF No.




2 Because the fee amount proposed by the settlement represents a
large reduction from counsel’s estimated lodestar figure, the
court need not determine the lodestar amount with exacting
precision. Even if the lodestar amount were substantially
lower, the court would still conclude that the settlement fee
amount is reasonable.
3 The actual amount is likely substantially less, as the
$9,100.00 figure is derived from line items that include hours
spent on both matters that might be characterized as relating to


                                       11
 Case 2:18-cv-01109 Document 56 Filed 11/02/20 Page 12 of 13 PageID #: 357



55-1.   Subtracting this amount from the lodestar produces a

remaining amount of $24,400.00.


           Lastly, the court should award some percentage of the

remaining amount, depending on the degree of the plaintiff’s

success.   See McAfee, 738 F.3d at 88.       Here, although the

$9,000.00 fee proposed by the settlement is high compared to the

total $20,000.00 award, it represents a significantly reduced

reimbursement from the roughly $24,400.00 the court estimates

that the plaintiffs’ counsel incurred pursuing the successful

claim on behalf of the named plaintiff.        See Underwood v. KS

Transp., Inc., No. 2:17-cv-02522, 2019 WL 1119637, at *3 (S.D.W.

Va. March 11, 2019) (finding that $2,500.00 fee award, which

constitutes 50% of the total FLSA settlement amount,” was fair

and reasonable because, though it was a high percentage of the

total amount, “represents a reduced reimbursement . . . in light

of counsel’s” extensive efforts in litigation).          The court

concludes that the $9,000.00 figure represents a reasonable

percentage of the remaining amount.


           Accordingly, the court finds that the award of

attorney’s fees contemplated by the proposed settlement is




unsuccessful claims and matters that are clearly related to the
successful claim. See ECF No. 55-1.



                                    12
 Case 2:18-cv-01109 Document 56 Filed 11/02/20 Page 13 of 13 PageID #: 358



reasonable.


                              IV.   Conclusion


          For the foregoing reasons, it is ORDERED that the

parties’ joint motion to approve settlement (ECF No. 53) be, and

hereby it is, granted.     It is further ORDERED that this action

be, and hereby it is, dismissed with prejudice and removed from

the court’s docket.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and to any

unrepresented parties.


                                         ENTER: November 2, 2020




                                    13
